The respondent moved to dismiss the appeal in this case on the grounds that it is frivolous, that it was not perfected within the time allowed by law, that no notice of appeal or transcript was served or filed pursuant to section 953a of the Code of Civil Procedure, that no bill of exceptions was settled or filed, that the clerk's transcript of the judgment-roll which was filed in this court does not conform to the requirements of Rule VII of the Rules for the Supreme Court and District Courts of Appeal, chiefly because it is typewritten and not printed, and that the appellant's brief which was filed in this court does not conform to *Page 283 
the requirements of Rule I, section 4, and Rule VIII of said court rules, for the reason that the brief is typewritten and not printed and that it contains on the first page thereof no statement of the questions involved on appeal.
This is an appeal from a judgment which was rendered against the plaintiff in a suit for malpractice. The notice of appeal which was filed under the old method of procedure as provided by section 940 of the Code of Civil Procedure is sufficient to present to this court for determination the question as to whether the judgment is supported by the findings, and any jurisdictional defect which may appear upon the judgment-roll. (2 Cal. Jur. 527, sec. 264; Thompson v. Hancock, 51 Cal. 110.) The documents required by section 670 of the Code of Civil Procedure, constituting the judgment-roll, and the notice of appeal, are all that are included in the transcript. No bill of exceptions was settled or filed. No transcript of proceedings under the provisions of section 953a of the Code of Civil Procedure was filed and no notice for the preparation thereof was filed with the clerk. The evidence is not before this court. It is too late for the appellant to present the evidence to this court by means of any method authorized by law. No contention is made in appellant's brief that the findings do not support the judgment. No reversible error appears upon the judgment-roll. None is asserted which is dependent thereon. No possible benefit to the appellant would result from a ruling which would necessitate the cost and labor of filing additional briefs and submitting the cause on its merits.
[1] Since the evidence is not before this court we may not assume from the record that the appeal is frivolous or that it was not taken in good faith.
[2] For the reason that neither the transcript nor the appellant's brief conforms to the requirements of the court rules above cited, the motion to dismiss the appeal should be granted and the appeal dismissed. It is so ordered.
Plummer, J., and Pullen, P.J., concurred.
A petition for a rehearing of this cause was denied by the District Court of Appeal on April 7, 1933. *Page 284